Citation Nr: 1544667	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for lung cancer.  

2.  Entitlement to service connection for scars as residuals of cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1981 to March 1982, February 1983 to February 1987, August 1990 to April 1991, and April 1995 to June 2000.  He also served with the U.S. Naval Reserve and the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these claims for additional development in November 2012 and March 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Veteran submitted a general release for medical provider information to the Department of Veterans Affairs requesting that the VA obtain treatment records from Naval Submarine Base New London in Groton, Connecticut from 2000 to 2002.  Since it does not appear an appropriate search/request for these records was accomplished, further development is indicated.  

Additionally, the March 2014 Board remand requested that the RO/AMC obtain update treatment records, to include treatment records from the VA Central Western Massachusetts Healthcare System from September 2011.  It does not appear this was accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should seek any available records of the Veteran's treatment at the Naval Submarine Base New London in Groton, Connecticut from 2000 to 2002, as he identified to be relevant in a November 2014 submission.  Additionally, any records related to the Veteran's treatment for lung cancer or its residuals from the VA Central Western Massachusetts Healthcare System since September 2011 should be associated with the file, as the Board requested in its 2014 Remand.  Any negative response should be documented.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service lung cancer symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After performing any further development as may be indicated upon review of any additional evidence received, re-adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


